DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed of 06/22/2022.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to claims 1, 12, and 20 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Okuno et al (US Publication No. 2015/0193557) discloses creates standard design CAD and three dimensional design change CAD configuration data (par [0027]); the user selects target parts from an item 701, inputs the impact evaluation functions of the target parts….evaluating the degree of impact of each applicable parts (par [0042]); Fig. 11 illustrates CAD design with impact evaluation function threshold; 5(Fig. 4 illustrates the hierarchical representation of PART A and PART B); Fig. 5 illustrates the hierarchical representation of PART A and PART B with different level of representation, the control parameters represent higher level (i.e. PART A with size a, size b and density) and lower level (i.e. PART B with size d and size e)); Fig. 11 illustrates the restrict of CAD parts with an impact evaluation function threshold of 1.0); Fig.4 illustrates the synthesizing of at least two parts of A and B that satisfy the specified criteria (such as Fillet, size and density); Fig. 7 illustrates families of designs representation with different specified criteria and simulated the parts to generate a result; Further, Fig. 11 illustrates the synthesizing of parts with impact evaluation function threshold.
Sobieski et al (“Structural Optimization by Multilevel Decomposition”, pgs. 1775-1788, 1985) discloses a method for decomposing an optimization problem into a set of subproblems and a coordination problem that preserves coupling between the subproblems, …each element optimization and optimum sensitivity analysis yields the cross-sectional dimensions that minimize a cumulative measure of the element constraint violation as a function of the elemental forces and stiffness (Abstract).

    PNG
    media_image1.png
    430
    380
    media_image1.png
    Greyscale

Saxena et al (“Topology Synthesis of Complaint Mechanisms for NonLinear Force-Deflection and Curved Path Specifications” pgs. 33-42, ASME 2001) discloses optimal design methods that use continuum mechanics models are capable of generating suitable topology, shape, and dimensions of complaint mechanisms for desired specifications,….the synthesis of complaint mechanism is performed using geometrically non-linear finite element models that appropriately account for large displacements (Abstract).
Okuno et al, Sobieski et al, Saxena et al and other prior arts do not singularly or in combination disclose the limitations: 
“synthesizing the families of designs at every level of the hierarchical representation that satisfy the specified criteria as well as additional constraints that link the levels of the hierarchical representation, wherein synthesizing the families of designs comprises invoking a forward solver to evaluate objective functions and constraint violations at each level of the representation” as recited in claim 1,
“synthesizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs by a spatial cellular decomposition with the surrogate properties assigned to each cell at each level of the hierarchical representation, each family comprising an equivalence class of shape and material distribution fields; for each level below the top level, performing a process comprising further decomposing each cell at a given level into disjoint child cells of [[the]]a next level, decisions on the surrogate properties assigned to the disjoint child cells being made based on an analysis performed at the given level subject to additional constraints that enforce the properties at [[the]]each cell at the given level to remain consistent with the surrogate properties decided at [[the]]each cell at [[the]]a previous level, wherein the analysis comprises invoking a forward solver to evaluate objective functions and constraint violations at the given level” as recited in claim 12,
“visualizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs by a spatial cellular decomposition with properties assigned to each cell at each level of the hierarchical representation, each family comprising an equivalence class of shape and material distribution fields, and wherein the surrogate properties are determined by invoking a forward solver to evaluate objective functions and constraint violations at each level; displaying a color-coding of values of surrogate properties at specified levels of the representation” as recite in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        07/01/2022